PER CURIAM.
This is a proceeding to revise an order of the Federal Trade Commission. In its order the commission found that the petitioner’s methods of controlling prices in the retail trade were unfair. "Inasmuch as the record shows that the condemned practices were substantially identical with those involved in Federal Trade Commission v. Beech-Nut Packing Co., 257 U. S. 441, 42 Sup. Ct. 150, 66 L. Ed.-, 19 L. R. A. 882, we approve the finding of the commission upon the authority of that decision. The petition is accordingly dismissed.